             Case 2:20-cv-01062-RSL Document 20 Filed 04/01/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10 DEVELOPERS SURETY AND
   INDEMNITY COMPANY,                                No.: 2:20-cv-01062-RSL
11
                     Plaintiff,                      STIPULATION FOR DISMISSAL WITH
12                                                   PREJUDICE
         v.
13
   TMT EUROPEAN DEVELOPMENT, LLC,
14 ERIC ROGOZIENSKI and KIMBERLY
   ROGOZIENSKI, individually and the marital
15 community composed thereof,

16                        Defendant.
17

18                                        STIPULATION

19         Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, plaintiff

20 Developers Surety and Indemnity Company and defendant TMT European Development,

21 LLC stipulate that this lawsuit should be dismissed with prejudice and without an award of

22 costs or fees to any party.

23         IT IS SO ORDERED this 1st day of April, 2021.

24

25
                                                      The Honorable Robert S. Lasnik
26                                                    United States District Court Judge
     STIPULATION FOR DISMISSAL WITH PREJUDICE                        PAGE 1    Bullivant|Houser|Bailey PC
     NO.: 2:20-CV-01062-RSL                                                    925 Fourth Avenue, Suite 3800
                                                                               Seattle, Washington 98104
                                                                               Telephone: 206.292.8930
